Citation Nr: 0638628	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  05-00 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for chloracne, to 
include as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran had active service from April 1968 to April 1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In September 2006, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by hypervigilance, panic 
attacks, depression, difficulty with intimate relationships, 
and irritability with some self-reported violent incidents.

2. There is no evidence of occupational and social 
impairment, with deficiencies in most areas such as work, 
school family relations, judgment, thinking or mood due to 
such symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
or an inability to establish and maintain effective 
relationships.  

3.  There is no evidence of a current diagnosis of chloracne.






CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; 
Diagnostic Code (DC) 9411 (2006).

2. Chloracne was not incurred in or aggravated by service, 
nor can it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in September 2003.  
The RO provided the veteran notices to his claims in letters 
dated May and June 2003 which informed him that he could 
provide evidence or location of such and requested that he 
provide any evidence in his possession.  The notice letters 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send records pertinent to his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims and was provided with notice of the 
type of evidence necessary to establish effective dates in a 
March 2006 letter.  Though the veteran was not provided with 
specific notice of the type of evidence necessary to 
substantiate his increased rating claim, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for increased ratings, no effective date will be assigned and 
there is no prejudice to the veteran. 
VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

In the present claim, there are VA examinations, service 
medical records and private treatment records.  Though the 
veteran's December 2005 PTSD examination contains one 
paragraph unrelated to this veteran, it does not appear that 
an additional VA examination is required as the majority of 
the examination is specific to the veteran.  Thus, it does 
not appear that there are any other additional records that 
are necessary to obtain before proceeding to a decision in 
this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

Increased Rating for PTSD

In a September 2003 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD), 
assigning a 50 percent rating effective May 5, 2003.  

With respect to an increased rating for PTSD, at a September 
2006 hearing the veteran testified that he has hypertension, 
loses control very easily, and gets very sentimental.  He 
stated that though he is still working as a technical 
engineer, he works in an isolated position from other 
individuals.  He testified that he does not have any 
interactions outside of work and is practically a loner.  He 
reported that he gets angry and frustrated; he throws things 
and has no control.  He stated that he gets very little sleep 
at night and has to make sure that everything is in its place 
and secure.  He reported that he has not gone in for 
treatment in the past two to three months, most recently in 
March or April.

The veteran's wife testified that the veteran was very 
aggressive, explosive and that they cannot have a normal 
conversation.  The veteran's spouse stated that the veteran's 
PTSD has worsened over the past year.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  In a claim for a greater original rating 
after an initial award of service connection, all of the 
evidence submitted in support of the veteran's claim is to be 
considered.  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as 'staged' ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.
 
The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The RO evaluated the veteran's PTSD as 50 percent disabling 
under the "General Rating Formula for Mental Disorders," DC 
9411. 38 C.F.R. § 4.130.  Under this regulatory provision, a 
50 percent evaluation is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect;  circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting  to 
complete tasks); impaired judgment; impaired abstract  
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of  
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike  
setting); and an inability to establish and maintain 
effective  relationships.  

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as  
examples of the type and degree of the symptoms, or their  
effects, that would justify a particular rating.  Mauerhan v.  
Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment.  38 C.F.R. § 4.126 
(2006).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness.  "DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2004).  GAF scores ranging from 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well.  GAF 
scores between 51 and 60 are reflective of moderate symptoms 
(e.g., flat effect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupation, 
or school functioning, e.g., few friends, conflicts with 
peers or co-workers). GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  Id.  A GAF score 
in the 31 to 40 range indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  Id.  

A March 2003 private treatment record showed that the veteran 
was anxious, cautious, and always guarded.  He stated that he 
was not relaxed, had startled reactions, and could not nap 
due to fears.  His GAF score was 80. 

An August 2003 VA examination showed a diagnosis of PTSD.  
Examination showed that the veteran was irritable and 
hypervigilant.  It was reported that the veteran's family 
suffered as a result of his emotional aggressiveness and 
expectations, and that they made concessions to his 
hypervigilance.  The veteran stated that his hypervigilance 
led him to be very "disciplined" with his children.  Though 
the veteran had limited relationships, they were good and he 
enjoyed spending time with his family.  He continued to 
struggle with his intimate relationships.  His affect tearful 
when discussing combat traumas.  His speech, thought content, 
thought processes, and overall psychomotor activity was 
within normal limits.  There was no loosening of 
associations, flight of ideas, suicidality, homicidality, or 
auditory or visual hallucinations.  There was also no 
impairment of thought process or communication, delusion, 
hallucinations; his eye contact, interaction in the session, 
and behavior were all normal.  The veteran was able to 
maintain minimal personal hygiene and sustain other basic 
activities of daily living.  In addition, his orientation to 
person, place and time were intact, and there was no memory 
loss or impairment.  The veteran did display the obsessive or 
ritualistic behavior of monitoring his house for intruders, 
and had panic attacks when presented with reminders of his 
Vietnam experiences.  His speech was normal, he did not 
display symptoms of depression, and there was no impaired 
impulse control.  His GAF score was 50.   
 
An October 2003 letter from the veteran's private physician 
stated that the veteran experienced alcoholism following his 
return from Vietnam.  The physician also reported that he 
experienced hardship and unneeded emotional distress due to 
anger and controlling behavior.  He stated that the symptoms 
of PTSD came out after returning from Vietnam and have 
followed a chronic course up to the present time. 

An April 2005 letter from the veteran's private physician 
states that the veteran has a clinical diagnosis of PTSD and 
participates in individual therapy.  The physician stated 
that in January 2005, the veteran an anti-depressant due to 
feelings of guilt and death wishes impacting his working 
relationships and family interactions.  His GAF score for the 
last three months was 60. 

At a December 2005 VA examination, the examiner stated that 
the veteran's appearance, orientation, behavior, and hygiene 
were appropriate.  His affect and mood were abnormal with 
depression, which affected his ability to function 
independently and effectively.  His speech was within normal 
limits.  Panic attacks were present and occur as often as one 
time a month lasting for 20 to 30 minutes.  These attacks 
include sweating, palpitation and anguish.  There was no 
history of delusion or hallucination present or observed upon 
examination.  The veteran's thought process was appropriate, 
judgment was not impaired, abstract thinking was normal, 
memory was within normal limits, and suicidal and homicidal 
ideation were absent.  The examiner stated that the veteran 
had diagnoses of PTSD and chronic depression, which 
fluctuated and at times became very intense.  Suicidal 
ideation has been present off and on and he has been 
extremely irritable with some episodes of violent behavior.  
He was able to stop heavy drinking approximately six years 
ago and said that he has no intention to go back to it.  His 
physical problems and specially his erectile dysfunction 
significantly contribute to his frustration and irritability.  
Mentally, the veteran did not have difficulty performing 
activities of daily living.  He is able to establish and 
maintain effective work and social relationships.  He has no 
difficulty understanding commands.  He appears to pose no 
threat of persistent danger or injury to self or others.  

In the present claim, a higher initial rating for PTSD is not 
warranted. A review of the evidence shows that the veteran's 
PTSD is manifested by irritability, hypervigilance, 
depression, panic attacks, and the obsessional behavior of 
checking his home. However, both VA examiners noted that the 
veteran does not have difficulty performing activities of 
daily living.  He is able to establish and maintain effective 
work and social relationships, as is evidenced by the fact 
that the veteran is married and continues to work.  He has no 
difficulty understanding commands.  He appears to pose no 
threat of persistent danger or injury to self or others.  
Additionally, there is not history or current observation of 
delusion or hallucination.  The veteran's thought processes 
were appropriate, judgment was not impaired, abstract 
thinking was normal, memory was within normal limits, and 
suicidal and homicidal ideation were absent.  In September 
2006, he reported not receiving treatment since March 2006.  
Finally, the veteran's GAF score ranged from 50 to 80, which 
is reflective of moderate symptoms.  Therefore, the Board 
finds that the veteran's symptoms are best classified by a 50 
percent rating.  There is no evidence that the veteran 
demonstrates the symptoms of PTSD warrant a higher 70 percent 
rating.   

The Board notes that the veteran believes that his disability 
is worse than contemplated by the 50 percent rating.  This 
determination, however, is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the competent 
medical evidence of record.  A competent medical expert makes 
this opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Additionally, the veteran's representative requested that the 
veteran's December 2005 VA examination be scrutinized to 
ensure that it belongs to the veteran.  After a review of the 
examination, the Board notes that the section entitled 
"Other Findings" relates to another patient; however, this 
section related to stressful incidences reported in-service 
and the relationship of the current condition to service.  As 
the remainder of the examination was specific to this veteran 
and the Board is not deciding an issue of service connection, 
the Board finds that this examination is valid for 
documentation of the veteran's current symptoms of PTSD.  The 
Board did not review the portion of the exam related to the 
other patient or use it as a basis for this decision.   

The Board does not find that the veteran's disability picture 
is unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluations for the 
disabilities at issue for which an increased compensation 
benefits is sought on appeal.  There is no evidence that the 
veteran has been hospitalized due to the service-connected 
PTSD.  The current schedular criteria adequately compensate 
the veteran for the current nature and extent of severity of 
the disability at issue.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.

The Board has carefully reviewed the record and has concluded 
that the preponderance of the evidence is against an initial 
rating in excess of 50 percent for the service-connected 
PTSD.  The doctrine of reasonable doubt has been considered.  
38 U.S.C.A. § 5107(b).  

Service Connection for Chloracne

In the present claim, the veteran seeks service connection 
for chloracne.  In support of his claim, the veteran 
testified at a September 2006 hearing that he has bumps, 
markings and growths on his body, beginning ten to fifteen 
years ago.  He stated that the bumps stay and they multiply.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

A veteran is presumed to have been exposed to Agent Orange if 
he served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  38 
U.S.C.A. § 1116(f) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313 (2006).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for chloracne or other acneform 
disease consistent with chloracne.  38 C.F.R. § 
3.307(a)(6)(ii) (2006).

However, in Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), 
the U.S. Court of Appeals for the Federal Circuit found that, 
under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, a claimant was not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question was not among statutorily-enumerated disorders 
which were presumed to be service related, the presumption 
not being the sole method for showing causation.  Hence, the 
claimant may establish service connection for chloracne by 
presenting competent evidence suggesting that a skin 
disability was caused by in-service Agent Orange exposure.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert v 
Derwinski, 1 Vet. App. 49 (1990).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

At a December 2005 VA examination, the veteran reported 
itching, shedding and crusting constantly for the past 
thirty-five years.  Over the past twelve months, the veteran 
reported using topical medication for the skin condition.  
Examination showed signs of skin disease located toenails 
with crusting in duration of less than six square inches, 
inflexibility of less than six square inches, 
hyperpigmentation of less than six square inches, and an 
abnormal texture of less than six square inches.  There was 
no ulceration, exfoliation, tissue loss, hypopigmentation, or 
limitation of motion.  Skin lesion was zero percent of the 
exposed area.  The skin lesion coverage relative to the whole 
body was less than one percent.  The skin lesions were not 
associated with a systemic disease and did not manifest in 
connection with a nervous condition.  The examiner stated 
that there was no diagnosis of chloracne as there was no 
pathology to render a diagnosis.

A December 2005 independent medical opinion was rendered 
without examination of the veteran but after a review of the 
veteran's medical records.  The examiner found that there was 
not clinical evidence that the veteran had ever suffered from 
chloracne.  The physician noted that upon examination there 
was no significant scarring in the face, neck, or upper torso 
of his body.  A diagnosis of chloracne could not be 
established and the physician could not speculate on previous 
skin conditions solely based on history.

Initially, the Board notes that the veteran claims that he 
was exposed to Agent Orange when he served in-country in 
Vietnam.  However, the Board need not reach the issue of the 
veteran's service in Vietnam and any applicable presumptive 
provisions as there is no current diagnosis of chloracne.  
Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2006).  The Court has held that a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Though the veteran complains of itching, shedding 
and crusting, there is no diagnosis of chloracne.  Rather, 
after examination, the December 2005 VA examiner specifically 
stated that there was no pathology to support a finding of 
chloracne.  Additionally, the December 2005 independent 
medical examiner could not establish a diagnosis of 
chloracne.  The veteran has not provided alternative evidence 
of a diagnosis of chloracne.  Therefore as there is no 
medical evidence of a diagnosis of chloracne, service 
connection for chloracne on a direct or a presumptive basis 
is not warranted. 

Moreover, there is no evidence of chloracne, acne, or any 
other skin condition in-service.  

The Board notes the veteran's argument that he has chloracne 
related to Agent Orange exposure.  This determination, 
however, is not a matter for an individual without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). Thus, while the Board has considered the veteran's 
lay assertions, they do not outweigh the competent medical 
evidence of record which does not show that the veteran has a 
current diagnosis of chloracne.  A competent medical expert 
makes this opinion and the Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Additionally, the veteran's representative requested that the 
veteran's December 2005 VA examination be scrutinized to 
ensure that it belongs to the veteran.  After a review of the 
examination, the examination is found to be the veteran's.  
Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the 
veteran's service connection claim for chloracne.  In making 
this decision, the Board has considered the benefit-of-the- 
doubt doctrine, but it does not apply here because the 
evidence is not in approximate balance.  See Gilbert, 1 Vet. 
App. at 57-58; 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).


ORDER

An initial rating in excess of 50 percent for PTSD is denied.

Service connection for chloracne, to include as due to Agent 
Orange exposure, is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


